DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an optoelectronic light source comprising:
- a plurality of semiconductor lasers each configured to emit a laser beam and arranged on a mounting platform,
- a housing, and
- a redirecting optical element configured to redirect the laser beams, wherein
- the redirecting optical element comprises for each one of the plurality of semiconductor lasers a separate reflection zone,
- after passing the redirecting optical element, the laser beams run in a common plane, and
- the housing includes a base plate, a housing ring, and a cover, and wherein the housing is air-tight.


The prior art of record fails to teach or suggest an optoelectronic light source comprising:
- a plurality of semiconductor lasers each configured to emit a laser beam and arranged on a mounting platform, and
- aredirecting optical element configured to redirect the laser beams, wherein
- the redirecting optical element comprises for each one of the plurality of semiconductor lasers a separate reflection zone,
- after passing the redirecting optical element, the laser beams run in a common plane 
- each laser in the plurality of semiconductor lasers is an edge emitting laser,
emission regions of the lasers are located on a side of said lasers facing the mounting platform, and
- the mounting platform is a submount.

The prior art of record fails to teach or suggest an optoelectronic light source comprising:
- a plurality of semiconductor lasers each configured to emit a laser beam and arranged on a mounting platform, and
- a directing optical element configured to redirect the laser beams, wherein
- the redirecting optical element comprises for each one of the plurality of semiconductor lasers a separate reflection zone, the-reflection-zones-are- shaped differently from one another and
- after passing the redirecting optical element, the laser beams run in a common plane, and
- beam diameters of the laser beams at the reflection zones amount to at least 1.0 mm so that the redirecting optical element is configured to collimate or focus the laser beams with a remaining divergence angle of at most 2°.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd